DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.

Status of the Application
Claims 10-17 and 19-26 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 02/18/2022 are acknowledged.  Claims under consideration in the instant office action are claims 10-17 and 19-26.
 Applicants' arguments, filed 02/18/2022, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chien (US 7,887,848) in view of Rule (Using Serum Creatinine To Estimate Glomerular Filtration Rate: Accuracy in Good Health and in Chronic Kidney Disease, Annals of Internal Medicine, 2004, 141(12), pp. 929-937).
Rejection
Chien is drawn towards neutraceutical compositions to reduce inflammation in mammals suffering from diabetes (see abstract).  Chien teaches such compositions to include chlorophyllin, and that treatment of diabetes can reduce kidney damage and reduce the development of kidney disease (col. 3, lines 33-59; col. 4, lines 19-26, 57-65).  Chien teaches Chlorophyllin in the form of sodium copper salts of chlorophyllin (col. 6, lines 7-11).
Chien does not teach treating chronic kidney disease and reducing serum creatinine levels. 
Rule is drawn towards the use of serum creatinine to determine the diagnosis of chronic kidney disease (see abstract).  Rule teaches that higher serum creatinine levels are a key symptom and characteristic of chronic kidney disease (see Table 2; pg. 933, right column).
It would have been obvious to one of ordinary skill in the art to treat chronic kidney disease and reduce serum creatinine levels by administering chlorophyllin, as suggested by Rule, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since Chien teaches that chlorophyllin can be administered to regenerate tissue and kidney disease, which treats the heightened serum creatinine levels present in chronic kidney disease as taught by Rule, with a reasonable expectation of success absent evidence of criticality of the particular steps.

Response to Arguments
	Applicant argues that there is no teaching nor any suggestion from claim 1 of Chien et al. in view of the Rule that chlorophyllin alone shall be useful for reduction in serum creatinine; and withdrawal of this understanding is respectfully requested.  The Examiner respectfully disagrees since the claimed method of treatment does not recite chlorophyllin as the sole active agent present in the recited composition. Chien teaches compositions that include chlorophyllin, and that treatment of diabetes can reduce kidney damage and reduce the development of kidney disease (col. 3, lines 33-59; col. 4, lines 19-26, 57-65).  The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("like the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended.").Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("comprising" leaves "the claim open for the inclusion of unspecified ingredients even in major amounts"). In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to "a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades" encompasses razors with more than three blades because the transitional phrase "comprising" in the preamble and the phrase "group of" are presumptively open-ended. "The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended." Id. In contrast, the court noted the phrase "group consisting of" is a closed term, which is often used in claim drafting to signal a "Markush group" that is by its nature closed. Id. The court also emphasized that reference to "first," "second," and "third" blades in the claim was not used to show a serial or numerical limitation but instead was used to distinguish or identify the various members of the group. Id.
	Applicant also argues that the Examiner's interpretation/understanding has not been applied by USPTO to regard the grated claim of Chien et al. obvious although the claim 1 of Chien et al. is open ended as discussed above and would be construed to include any other active ingredients disclosed in
prior art that would reduce inflammation.  The Examiner respectfully disagrees since examination of the claimed invention is not bound by the examination of other US patent applications.  Additionally, Chien et al. was not granted a patent based on the difference of the essential components of the compositions between the prior art and Chien.  It was held that although the prior does teach each component of the recited composition, there lacked a motivation to combine such components in a single composition.

Claims 11, 15, and 19-26 is rejected under 35 U.S.C. 103 as being unpatentable over Chien (US 7,887,848) and Rule (Using Serum Creatinine To Estimate Glomerular Filtration Rate: Accuracy in Good Health and in Chronic Kidney Disease, Annals of Internal Medicine, 2004, 141(12), pp. 929-937) as applied to claims 10, 12-14, and 16 above and further in view of Schentag (US 2015/0352189 A1).
The teachings of Chien and Rule are presented above.
Chien and Rule do not teach further comprising administering the chlorophyllin composition to achieve concurrent increase in blood hemoglobin level, wherein the chlorophyllin composition is selected from the group consisting of a liquid, powder, tablet or a capsule and the diluent, excipient or a carrier are selected from the group consisting of flavors, sweeteners, preservatives, polyols, taste and flavor enhancers.
Schentag teaches a method of regenerating organs by administering an ileal break hormone releasing substance, such as sodium/copper chlorophyllin, and optionally a second active composition (i.e. other ingredient supportive of therapeutic activity) (see abstract; paragraph 0203).  Schentag teaches regenerating tissue in kidneys and treating kidney failure (paragraph 0022, 0028, 0062).  Schentag teaches measuring increased hemoglobin levels as a biomarker for positive treatment outcomes (paragraphs 0366-0384).  Schentag teaches such compositions further comprising a flavoring agent (paragraph 0151).  Schentag teaches chlorophyllin is present in an amount of 3 mg (paragraph 0354).  Schentag teaches such compositions further comprising a nutritional substance such as mannitol (i.e. polyol) (paragraph 0199).  Schentag teaches such compositions in the dosage form of a tablet or powder (paragraph 0266).
It would have been obvious to one of ordinary skill in the art to formulate a chlorophyllin composition further comprising administering the chlorophyllin composition to achieve concurrent increase in blood hemoglobin level, wherein the chlorophyllin composition is selected from the group consisting of a liquid, powder, tablet or a capsule and the diluent, excipient or a carrier are selected from the group consisting of flavors, sweeteners, preservatives, polyols, taste and flavor enhancers, as suggested by Schentag, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since Schentag teaches that increased hemoglobin levels are a biomarker for positive treatment outcomes for compositions comprising chlorophyllin (paragraphs 0366-0384), and formulating the chlorophyllin composition in a tablet dosage form with excipients would be conventional practice in the art, with a reasonable expectation of success absent evidence of criticality of the particular steps.
Regarding the limitations of amounts equivalent to 95% pure sodium copper chlorophyllin, 0.01 to 150 mg and 0.01 to 15 mg, Schentag teaches chlorophyllin is present in an amount of 3 mg (paragraph 0354).  Even though the range for chlorophyllin dosage as taught by Schentag is not the same as the claimed dosages, Schentag does teach an overlapping range of dosages, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of dosages is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize the dosage of chlorophyllin in order to increase the efficacy of the composition.
Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the dosing of chlorophyllin of 0.01 to 0.2 mg.  The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.  Furthermore, it is obvious to vary and/or optimize the amount of chlorophyllin provided in the composition, according to the guidance provided by Graham, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schentag (US 2015/0352189) in view of Rule (Using Serum Creatinine To Estimate Glomerular Filtration Rate: Accuracy in Good Health and in Chronic Kidney Disease, Annals of Internal Medicine, 2004, 141(12), pp. 929-937) as applied to claims 10, 12-14, and 16 above and further in view of Bailey (US 2008/0139524).
The teachings of Chien and Rule are presented above.
Chien and Rule do not teach the chlorophyllin composition further comprising 0 to 3.75 g of water.
Bailey is drawn towards compositions comprising chlorophyllin (see abstract; paragraph 0015).  Bailey teaches such compositions further comprising diluents such as water (paragraph 0046).  
It would have been obvious to one of ordinary skill in the art to formulate the chlorophyllin composition further comprising 0 to 3.75 g of water, as suggested by Bailey, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since water is a commonly used inert diluent in the art that can be formulate with chlorophyllin as taught by Bailey (paragraph 0046), with a reasonable expectation of success absent evidence of criticality of the particular steps.
Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the amount of water.  The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.  Furthermore, it is obvious to vary and/or optimize the amount of water provided in the composition, according to the guidance provided by Graham, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Conclusion
Claims 10-17 and 19-26 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628                                                                                                                                                                                                        

/JARED BARSKY/Primary Examiner, Art Unit 1628